Writ of habeas corpus in the nature of an application to release Bridget Osborne on her own recognizance under Kings County Indictment No. 3757/ 96, or, in the alternative, fixing bail under that indictment.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolf-son, 48 NY2d 230). Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.